COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:      Buck Alan Winton v. The State of Texas

Appellate case number:    01-20-00155-CR

Trial court case number: 85805-CR

Trial court:              239th District Court of Brazoria County

       On August 31, 2020, appellant’s retained counsel filed a motion to dismiss the appeal. The
motion filed did not contain the signature of counsel or appellant.
        We deny the motion without prejudice to the refiling of a motion in compliance with Rule
42.2(a). See TEX. R. APP. P. 42.2(a).
       It is so ORDERED.

Judge’s signature: ___/s/ Peter Kelly____
                    Acting individually     Acting for the Court


Date: __October 6, 2020____